86 F.3d 1150
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  James Otis KELLEY, Petitioner.
No. 96-528.
United States Court of Appeals, Fourth Circuit.
Submitted May 7, 1996.Decided June 4, 1996.

On Petition for Writ of Mandamus.  (CA-93-932-L, CA-94-2295-MJG)
PETITION DENIED.
James Otis Kelley, Petitioner Pro Se.
Before WILKINS and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Petitioner has filed a petition for a writ of mandamus and a writ of prohibition seeking to compel an unnamed bailee to perform in accordance with bailment proceedings stemming from this court's decisions in In re Kelley, No. 95-8058 (4th Cir.  Oct. 13, 1995) (unpublished) and In re Kelley, No. 95-8070 (4th Cir.  Jan. 25, 1996) (unpublished).   Our review of these cases reveals them to be denials of earlier petitions seeking both writs of mandamus and prohibition relating to an earlier 42 U.S.C. § 1983 (1988) case dismissed by a Maryland district court and affirmed by this court on appeal.   Accordingly, because we find no factual basis to support Petitioner's request, we grant Petitioner leave to proceed in forma pauperis but deny his petition for a writ of mandamus and prohibition.   Given this disposition, we also deny his motion for subpoenas to obtain information relating to his petition.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED